[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The petitioner has brought an action for visitation alleging that he is the grandfather of the minor child Kayla Norton born 31 July 1993. That he has had an ongoing relationship with the child and that there has been no relationship on the part of the child with her biological father and that the mother of the child, his daughter Jasmine Norton, has unilaterally denied him visitation with the child after five years of everyday contact.
The defendant Jasmine Norton has moved to dismiss the petition on the grounds that the petitioner has failed to set forth in his petition any threshold allegations which would confer jurisdiction on the court. The threshold requirements were set out in the decision of the Supreme Court in Castagno v.Wholean, 239 Conn. 336 (1996).
In that case the Supreme Court clearly indicated that at common law "the belief that a family unit should be respected and its autonomy and privacy invaded through court action only in the most pressing circumstances". Castagno, supra at 341, 342. In this case due to unhappy events the mother has unilaterally determined to temporarily restrict contact of the child with her grandfather. The court has addressed this very issue. "Longstanding tradition holds that, absent compelling circumstances justifying some state intervention in the form of a judicial order, the parents' decision, whether wise or not, prevails." Castagno, supra at 343.
In the absence of the allegation of the threshold requirements set forth in the Castagno decision, the court is without jurisdiction to act. CT Page 12051
Motion to dismiss is granted.
Kocay, J.